DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered.
 
The amendment filed 2/23/22 has been considered and entered.  Claims 1 and 17 have been cancelled.  Claims 29-30 are withdrawn as being directed toward a non-elected invention.  Claims 2-16 and 18-28 remain active for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-16 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over the article "The Low Temperature Processing of Titanium Dioxide Films by the Addition of Trimesic Acid” by Cannon et al (hereinafter Cannon) in view of US 2007/0042109 A1 to Fedurco et al. (hereinafter Fedurco) further in combination with Weitz et al. (2010/0239824).
Cannon teaches a method of generating a metal oxide film in situ (pg. 157, Introduction, para 1, the general method for the preparation of the TiO2 sol-gel... The sol gel is coated onto the substrate of choice... The film is then heated to 450C in order to produce a robust film); the method comprising:
(a) providing a metal oxide film precursor and a linking agent at a location (pg. 158, col 2, para 1, Titanium Isopropoxide was added... Assuming 100% hydrolysis and polycondensation of the titanium isopropoxide, this should provide a solution containing 6.7 g of titanium dioxide... Amounts of trimesic acid... were added to the solutions; and pg. 157, Introduction, para 1, The general method for the preparation of the TiO2 sol-gel follows the traditional route of hydrolysis of a titanium alkoxide; See claim 3, wherein the metal oxide film precursor is a metal oxide sol gel; and See Claim 10, The linking agent precursor is a protected oligocarboxylic acid; and See  Claim 12, The oligocarboxylic acid is... trimesic acid), wherein the linking agent will react with the metal oxide film precursor to form a metal oxide film (pg. 158, col 2, para 1, Assuming 100% hydrolysis and polycondensation of the titanium isopropoxide, this should provide a solution containing 6.7 g of titanium dioxide... Amounts of trimesic acid... were added to the solutions; and pg. 158, col 1, para 3, Carboxylic acids are well known to form strong covalent linkages with Ti02.
Cannon does not specifically teach a linking agent precursor, which activates to form a linking agent. 
However, Fedurco does teach a method for adding protecting groups to carboxylic acids, specifically including trimesic acid, as well as the removal of the ester protecting groups (para [0120], Experimental Section 1. Preparation of the di-succinimidyl ester of benzene-1,3,5-tricarboxylic acid (trimesic acid, TMA) (Compound 1); and para [0121], The following compound was prepared; and para [0087], Esters of BTA orTMA (or other compounds of formula (I)) may be activated with, preferably, NHS (or sulfo NHS) in the presence of coupling agents, such as EDC).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of generating a metal oxide film as taught by Cannon, but to modify the method by substituting the trimesic acid for the protected trimesic acid (i.e. di-succinimidyl ester of trimesic acid) as taught by Fedurco, and further activating the protected trimesic acid with NHS as taught by Fedurco, because this would result in a linking agent which does not react until the linking agent is activated when a reaction is desired.
"The Low Temperature Processing of Titanium Dioxide Films by the Addition of Trimesic Acid” by Cannon et al (hereinafter Cannon) in view of US 2007/0042109 A1 to Fedurco et al. (hereinafter Fedurco) fails to teach the metal oxide coating in a pattern of microchannels 
Weitz et al. (2010/0239824) teaches a similar process whereby metal oxide coatings are formed on microchannels of a substrate (abstract and [0008]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified "The Low Temperature Processing of Titanium Dioxide Films by the Addition of Trimesic Acid” by Cannon et al (hereinafter Cannon) in view of US 2007/0042109 A1 to Fedurco et al. (hereinafter Fedurco) to form the patterned metal oxide layer in microchannels as evidenced by Weitz et al. (2010/0239824) with the expectation of achieving the coatign therein.
Regarding claim 2, Cannon further teaches wherein the metal oxide film precursor comprises metal oxide particles (Abstract, We have found that the processing temperature required to prepare sol-gel derived titanium dioxide films can be significantly reduced by the addition of small amounts of trimesic acid. The addition of this material provides a low energy pathway for the growth of titanium dioxide particles; See Instant claim 3, wherein the metal oxide film precursor is a metal oxide sol gel).
Regarding claim 3, Cannon further teaches wherein the metal oxide film precursor is a metal oxide sol gel (pg. 157, Introduction, para 1, The general method for the preparation of the TiO2 sol-gel follows the traditional route of hydrolysis of a titanium alkoxide, followed by the condensation and polymerization).
Regarding claim 4, Cannon further teaches wherein the metal oxide is selected from the group consisting of Aluminum Oxide (Al2o03), Zinc(ll) Oxide (ZnO), Titanium(ll) Oxide (TiO), Titanium(lll) Oxide (TiO3), Titanium(IV) Oxide (TiO2), Cerium(lll) Oxide (Ce2O3), and Cerium(IV) Oxide (CeO2) (pg 157, Introduction, para 1, The general method for the preparation of the TiO2 sol-gel follows the traditional route of hydrolysis of a titanium alkoxide, followed by the condensation and polymerization).
Regarding claims 5 and 6, Cannon does not specifically teach wherein the particles are nanoparticles. However, it would have been obvious to one of ordinary skill in the art to test for the specific size of the titanium dioxide particles and utilize nanoparticles and/or microparticles.
Regarding claim 7, Cannon further teaches wherein the sol gel is formed by hydrolyzing a metal alkoxide solution by acid catalysis (pg. 158, col 2, para 1, Titanium isopropoxide was added to nitric acid.
Regarding claim 8, Cannon further teaches wherein the metal alkoxide is a titanium alkoxide (pg. 158, col 2, para 1, Titanium isopropoxide was added).
Regarding claim 9, Cannon further teaches wherein the metal alkoxide is titanium isopropoxide (pg. 158, col 2, para 1, Titanium isopropoxide was added).
Regarding claim 10, Fedurco further teaches wherein the linking agent precursor is a protected oligocarboxylic acid (para [0120], Experimental Section 1. Preparation of the di-succinimidyl ester of benzene-1,3,5-tricarboxylic acid (trimesic acid, TMA) (Compound 1); and para [0121], The following compound was prepared; See Instant Claim 12, wherein the oligocarboxylic acid is... trimesic acid).
Regarding claim 11, Fedurco further teaches wherein the oligocarboxylic acid is a di- or tri-carboxylic acid (para [0120], Experimental Section 1.  Preparation of the di-succinimidyl ester of benzene-1,3,5-tricarboxylic acid (trimesic acid, TMA) (Compound 1)).
Regarding claim 12, Fedurco further teaches wherein the oligocarboxylic acid is terephthalic acid or trimesic acid (para [0120], Experimental Section 1. Preparation of the di-succinimidyl ester of benzene-1,3,5-tricarboxylic acid (trimesic acid, TMA) (Compound 1)).
Regarding claim 13, Fedurco further teaches wherein the oligocarboxylic acid comprises n carboxylic acid groups, and n-1 of those groups are protected (para [0121], The following compound was prepared).
Regarding claim 14, Fedurco further teaches wherein the linking agent precursor is activated by deprotecting at least a second carboxylic acid group (para [0086], Concerning the preparation of the NHS esters, the use of different molar ratio between the tricarboxylic acid and the carbodiimide/alcohol reagent system provides a set of active species which exhibit one, two or three activated C02H groups... the activation of one or two C02H groups of BTA (or TMA) seems to be the best strategy to achieve a clean and efficient chemical modification of the amine-terminated solid surfaces).
Regarding claim 15, Fedurco further teaches wherein the oligocarboxylic acid is a fully protected oligocarboxylic acid (para [0122], the formation of the tri-succinimidyl ester of TMA (Compound 2). Compound 2 has the following structure).
Regarding claim 16, Fedurco further teaches wherein the linking agent precursor is activated by deprotecting at least two protected carboxylic acid groups (para [0086], Concerning the preparation of the NHS esters, the use of different molar ratio between the tricarboxylic acid and the carbodiimide/alcohol reagent system provides a set of active species which exhibit one, two or three activated CO2H groups... the activation of one or two CO2H groups of BTA (or TMA) seems to be the best strategy to achieve a clean and efficient chemical modification of the amine-terminated solid surfaces).
Regarding claim 24, Cannon does not specifically teach wherein the linking agent precursor is thermally activated. However, it would have been obvious to one of ordinary skill in the art to test for the effectiveness in activating the linking agent precursor by using elevated temperatures, by routine experimentation.
Regarding claim 25, Fedurco further teaches wherein the linking agent precursor is chemically activated (para [0087], Esters of BTA or TMA (or other compounds of formula (I)) may be activated with, preferably, NHS (or sulfo NHS) in the presence of coupling agents, such as EDC).
Regarding claim 26, Cannon in view of Fedurco does not specifically teach wherein the metal oxide film precursor and linking agent precursor are provided as a mixture. However, it would have been obvious to one of ordinary skill in the art to provide the metal oxide film precursor and linking agent precursor as a mixture, by routine experimentation, because Cannon teaches adding trimesic acid to the metal oxide film precursor (pg. 158, col 2, para 1, Assuming 100% hydrolysis and polycondensation of the titanium isopropoxide, this should provide a solution containing 6.7 g of titanium dioxide... Amounts of trimesic acid... were added to the solutions).
Regarding claim 27, Cannon in view of Fedurco does not specifically teach wherein the linking agent precursor is added to the metal oxide film precursor. However, it would have been obvious to one of ordinary skill in the art to add the linking agent precursor to the metal oxide film precursor, by routine experimentation, because Cannon teaches adding trimesic acid to the metal oxide film precursor (pg. 158, col 2, para 1, Assuming 100% hydrolysis and polycondensation of the titanium isopropoxide, this should provide a solution containing 6.7 g of titanium dioxide... Amounts of trimesic acid... were added to the solutions).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over the article "The Low Temperature Processing of Titanium Dioxide Films by the Addition of Trimesic Acid” by Cannon et al (hereinafter Cannon) in view of US 2007/0042109 A1 to Fedurco et al. (hereinafter Fedurco) further in combination with Weitz et al. (2010/0239824) further in view of US 5,550,004 A to Kenji Honda (hereinafter Honda).
Features detailed above concerning the teachings of Cannon in view of Fedurco in view of Weitz et al. are incorporated here.
Cannon in view of Fedurco in view of Weitz et al. fail to teach wherein the linking agent precursor is activated by indirect exposure to actinic radiation. 
Honda does teach various photoacid generators which releases acid moieties under irradiation of UV light (col 5, In 10-12, Photoacid generators (PAG) form acid moieties under irradiation of UV light including deep UV region to cleavage protecting groups; and col 5 In 17-45, PAG's useful for the above purpose may be selected from various onium salts... including... Diphenyliodinium hexafluoroantimonate). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of generating a metal oxide film in situ as taught by Cannon in view of Fedurco in view of Weitz, but to modify the method by adding the photoacid generator a3 taught by in Honda, because Feduicu leaches that the protected linking agent (protected trimesic acid) may optionally be activated by a strong acid (para [0030], formation of free carboxylic groups requires prolonged... treatment in strong acids), and because this would allow for the indirect activation of the protected linking agent by actinic radiation, as opposed to direct chemical activation.
Regarding claim 20, Honda further teaches wherein the linking agent precursor is indirectly activated (col 5, In 10-12, Photoacid generators (PAG) form acid moieties under irradiation of UV light including deep UV region to cleavage protecting groups; See Instant Specification, para [037], In an alternative embodiment using indirect activation, the method described herein further comprises the step of providing a photoacid generator).
Regarding claim 21, Honda further teaches further comprising providing a photoacid generator (col 5, In 10-12, Photoacid generators (PAG) form acid moieties under irradiation of UV light including deep UV region to cleavage protecting groups), but does not specifically teach providing the photoacid generator at the location prior to step (b). However, it would have been obvious to one of ordinary skill in the art to provide the photoacid generator prior to step (b), in order to activate the linking agent precursor in step (b), by routine experimentation.
Regarding claim 22, Honda further teaches wherein the photoacid generator is activated in step (b) by exposure to actinic radiation (col 5, In 10-12, Photoacid generators (PAG) form acid moieties under irradiation of UV light including deep UV region to cleavage protecting groups), thereby generating a superacid that cleaves a protecting group on the linking agent precursor to form a linking agent (col 5, In 10-12, Photoacid generators (PAG) form acid moieties under irradiation of UV light including deep UV region to cleavage protecting groups; and col 5 In 17-45, PAG's useful for the above purpose may be selected from various onium salts... including... Diphenyliodinium hexafluoroantimonate; See Instant Specification, para [039], The photoacid generator is Diphenyliodinium hexafluoroantimonate... exposure of the photoacid generator to visible light results in the creation of hexafluoroantimonic acid... Super acid HSbF6).
Regarding claim 23, Honda further teaches wherein the photoacid generator is diphenyliodinium hexafluoroantimonate (col 5 In 17-45, PAG's useful for the above purpose may be selected from various onium salts... including... Diphenyliodinium hexafluoroantimonate), but does not specifically teach wherein the actinic radiation is visible light, and wherein exposure of the photoacid generator to visible light results in the creation of hexafluoroantimonic acid. However, it would have been obvious to one of ordinary skill in the art to test for the effectiveness of using visible light to activate the photoacid generator, by routine experimentation. Additionally, it would have been obvious to one of ordinary skill in the art to test for creation of hexafluoroantimonic acid, after Diphenyliodinium hexafluoroantimonate has been irradiated.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the "The Low Temperature Processing of Titanium Dioxide Films by the Addition of Trimesic Acid” by Cannon et al (hereinafter Cannon) in view of US 2007/0042109 A1 to Fedurco et al. (hereinafter Fedurco) further in combination with Weitz et al. (2010/0239824) further in view of the article "o-Nitrobenzyl Alcohol Derivatives: Opportunities in Polymer and Materials Science" by Zhao et al. (hereinafter Zhao).
Features detailed above concerning the teachings of Cannon in view of Fedurco in view of Weitz et al. are incorporated here.
Cannon in view of Fedurco in vew of Weitz et al. fails to teach the linking agent precursor to be directly activated.
Regarding claim 18, Zhao does teach a scheme for the protection of a carboxylic acid group with a o-nitrobenzyl alcohol derivative, which may be directly cleaved with UV light to release the carboxylic acid (pg. 1723, Introduction, para 2, O-nitrobenzyl (o-NB) alcohol derivatives... has become one of the most popular photolabile protecting groups. It is based on the photoisomerization of an o-nitrobenzyl alcohol derivative into a corresponding o-nitrosobenzaldehyde upon irradiation with UV light (Scheme 1), simultaneously releasing a free carboxylic acid; and pg. 1724, Scheme 1). It would have been obvious to one of ordinary skill in the art to modify the method of generating a metal oxide film as taught by Cannon in view of Fedurco further in view of Zhao, by substituting the N-Hydroxysuccinimide protecting groups on the trimesic acid linking agent, with o-nitrobenzyl alcohol derivative protecting groups as taught by Zhao, (and by removing the photoacid generator taught by Zhao, which is now unnecessary), because this will allow for the direct removal of the protecting group on the linking agent with UV light actinic radiation, as opposed to chemical activation.
Regarding claim 19, Zhou further teaches wherein the linking agent precursor comprises an o-nitrobenzyl ester group that is directly cleaved by light to release o-nitrosobenzaldehyde (pg. 1723, Introduction, para 3, The photodeprotection of o-NB esters usually yields carboxylic acids, accompanied by an o-nitrosobenzaldehyde; and pg. 1724, Scheme 1).

Response to Amendment
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.

Applicant argued the prior art fails to teach a patterned structure of microchannels.
The Examiner disagrees as Weitz et al. (2010/0239824) teaches this limitation as detailed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715